Exhibit 10.2
 
RECEIVABLES PURCHASE AGREEMENT
dated as of December 22, 2009
among
AGCO CANADA, LTD.
as Seller,
AGCO CORPORATION,
in its capacity as servicer under the Interim Servicing Appendix,
and
AGCO FINANCE CANADA, LTD,
as Purchaser
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Other Terms
    14  
 
       
ARTICLE 2 PURCHASE FACILITY
    14  
 
       
Section 2.01 Agreement to Purchase and Sell
    14  
Section 2.02 Timing of Purchases
    16  
Section 2.03 Consideration for Purchases
    16  
Section 2.04 Perfection
    16  
Section 2.05 Servicing until Servicing Transfer Date
    17  
Section 2.06 Commitment of Purchaser; Termination Date
    17  
Section 2.07 Dealer Agreement
    17  
 
       
ARTICLE 3 PAYMENTS AND COLLECTIONS
    17  
 
       
Section 3.01 Collections Received by the Seller
    17  
Section 3.02 Credits, Discounts or other Allowances
    17  
Section 3.03 Payment Requirements
    17  
Section 3.04 Subsidized Interest Payment Amounts
    18  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    18  
 
       
Section 4.01 Representations and Warranties of the Seller
    18  
Section 4.02 Representations and Warranties of the AGCO
    21  
Section 4.03 Representations and Warranties of the Purchaser
    22  
 
       
ARTICLE 5 CONDITIONS OF PURCHASES
    23  
 
       
Section 5.01 Conditions Precedent to Initial Purchase
    23  
Section 5.02 Conditions Precedent to All Purchases
    24  
 
       
ARTICLE 6 COVENANTS
    25  
 
       
Section 6.01 Affirmative Covenants
    25  
Section 6.02 Negative Covenants of the Seller
    27  
 
       
ARTICLE 7 PURCHASE TERMINATION EVENTS
    28  
 
       
Section 7.01 Purchase Termination Events
    28  
Section 7.02 Remedies for Purchase Termination Event
    29  
Section 7.03 Purchase Suspension Events
    30  
Section 7.04 Remedies for Purchase Suspension Event
    30  
 
       
ARTICLE 8 INDEMNIFICATION
    30  
 
       
Section 8.01 Indemnities
    30  
Section 8.02 Responsibilities of the Seller
    31  
 
       
ARTICLE 9 MISCELLANEOUS
    31  
 
       
Section 9.01 Waivers and Amendments
    31  

-i-



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS
(continued)

              Page
Section 9.02 Notices
    31  
Section 9.03 Assignments and Participations
    31  
Section 9.04 Confidentiality
    32  
Section 9.05 Limitation of Liability
    32  
Section 9.06 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue
    33  
Section 9.07 Waiver of Jury Trial
    33  
Section 9.08 Integration; Binding Effect; Survival of Terms
    33  
Section 9.09 Protection of Ownership Interests of the Purchaser; Collection
    33  
Section 9.10 Accounting
    34  
Section 9.11 Counterparts; Severability; Section References
    34  
Section 9.12 Sale Characterization; Grant of Security Interest
    34  
Section 9.13 Paramountcy
    35  

-ii-



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
Exhibit A
  Form of Receivables Purchase Report
Exhibit B
  Form of Assignment
Exhibit C
  Form of Quebec Assignment
Exhibit D
  Collection Rights Power of Attorney
 
   
SCHEDULES
   
Schedule I
  CRA Business Number
Schedule II
  Addresses
Schedule III
  List of Closing Documents
Schedule IV
  Interim Servicing Appendix



--------------------------------------------------------------------------------



 



 

     This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into as
of December 22, 2009 among:
     (1) AGCO CANADA, LTD., a Saskatchewan corporation (the “Seller”);
     (2) AGCO CORPORATION, a Delaware corporation, in its capacity as the
servicer under the Interim Servicing Appendix (“AGCO”); and
     (3) AGCO FINANCE CANADA, LTD., a Saskatchewan corporation, as the Purchaser
(the “Purchaser”).
PRELIMINARY STATEMENTS
     WHEREAS, on each Purchase Date, the Seller will sell and assign to the
Purchaser, and the Purchaser will purchase from the Seller, all of its right,
title and interest in certain Dealer Receivables and Related Security with
respect thereto, in each case on the terms and subject to the conditions of this
Agreement; and
     WHEREAS, AGCO will, on behalf of and for the benefit of the Purchaser,
service all Dealer Receivables and Related Security acquired by Purchaser
pursuant to this Agreement from the date of the Initial Purchase until
January 1, 2010 (the “Servicing Transfer Date”), pursuant to the Interim
Servicing Appendix hereto which incorporates the servicing terms and provisions
of (i) the Receivables Purchase Agreement, dated as of May 2, 2005, among
Seller, Nieuw Amsterdam Receivables Corporation as sellers, Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International,” New York
Branch (“Rabobank”), as custodian, AGCO, as servicer, and AGCO Finance Canada,
Ltd., as purchaser (the “2005 RPA”) and (ii) the Securitization RPA (to the
extent the terms and provisions of the 2005 RPA are incorporated therein by
reference to the Securitization RPA); and
     WHEREAS, it is anticipated that on the Servicing Transfer Date the
Purchaser will assume the servicing (with certain support services to be
provided by AGCO pursuant to a support agreement between AGCO and the Purchaser)
of the Dealer Receivables and Related Security which it acquires under this
Agreement; and
     WHEREAS, upon execution of this Agreement, the parties to the 2005 RPA and
the Securitization RPA shall have terminated the 2005 RPA and the Securitization
RPA.
     NOW, THEREFORE, in consideration of the premises set forth above, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Certain Defined Terms. As used in this Agreement (including in
the foregoing recitals), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):



--------------------------------------------------------------------------------



 



 

- 2 -
     “2005 RPA” has the meaning set forth in the Recitals.
     “2005 RPA Termination Agreement” means the termination agreement dated the
date hereof pursuant to which the 2005 RPA is terminated.
     “Account Transfer Date” has the meaning given to such term in the Support
Agreement.
     “Adverse Claim” means a lien, security interest, charge, encumbrance, or
other right or claim in, of or on any Person’s assets or properties in favor of
any other Person.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of shares/stock, by
contract or otherwise. Notwithstanding the foregoing, the Seller and the
Purchaser will be deemed not to be Affiliates of each other for the purposes of
this Agreement.
     “AGCO” means AGCO Corporation, a Delaware corporation, and any successor
thereto.
     “AGCO Credit Facility” means that certain Credit Agreement dated as of
May 16, 2008, among AGCO and certain of its subsidiaries named therein, the
persons party thereto as “Lenders”, Coöperatieve Centrale
Raiffeisen-Boerenleenbank, B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent, as such agreement may be amended, modified, supplemented,
renewed, extended, refinanced, replaced or restated from time to time, in whole
or in part.
     “AGCO Credit and Collection Policy” has the meaning assigned to such term
in the Support Agreement.
     “AGCO Finance Credit and Collection Policy” has the meaning assigned to
such term in the Support Agreement.
     “AGCO Finance Purchase Termination Event” has the meaning given to such
term in Section 7.02.
     “AGCO IF Committee” has the meaning given such term in the Support
Agreement.
     “AGCO Purchase Termination Event” has the meaning given to such term in
Section 7.02.
     “Agreement” means this Receivables Purchase Agreement, as it may be
amended, restated, supplemented or modified and in effect from time to time.
     “Assignment” has the meaning set forth in Section 2.04.
     “Atlanta Time” means the time in Atlanta, Georgia (USA).



--------------------------------------------------------------------------------



 



- 3 -

     “Authorized Officer” means, with respect to the Seller or the Purchaser,
its respective corporate controller, treasurer or chief financial officer.
     “Bankruptcy Event” means, with respect to any Person, the occurrence of any
one or more of the following events:
     (a) such Person shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally,
     (b) such Person shall make a general assignment for the benefit of
creditors,
     (c) any proceeding shall be instituted by or against such Person seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, dissolution,
winding up, reorganization, termination of existence, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
issuance of an order for relief or the appointment of a receiver, manager,
receiver-manager, interim receiver, liquidator, monitor, trustee in bankruptcy
or other similar official for it or any substantial part of its property, or
     (d) such Person shall take any corporate action to authorize any of the
actions set forth in clause (a), (b) or (c) hereof.
     “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in New York, New York, Atlanta,
Georgia, Toronto, Canada or Des Moines, Iowa.
     “Calculation Letter” means that certain calculation letter dated as of the
date hereof, between the Seller and the Purchaser, as the same may be amended or
modified and in effect from time to time.
     “Canadian Dealer” means a Dealer that is resident in Canada and that remits
payments to a Lock-Box or Collection Account located in Canada.
     “Canadian Dollars” or “Cdn $” means the lawful currency of Canada.
     “Change of Control” means (1) with respect to Seller or AGCO at any time,
the occurrence of any of the following: (a) any Person or two or more Persons
(including any “group” as that term is used in Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934) acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of voting Stock of the Seller or AGCO (as appropriate) (or other
securities convertible into such voting Stock) representing thirty-five percent
(35%) or more of the combined voting power of all voting Stock of the Seller or
AGCO (as appropriate); or (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24)-month period were directors of the Seller
or AGCO (together with any new directors whose election to the board of
directors or



--------------------------------------------------------------------------------



 



- 4 -

whose nomination for election by the Seller’s or AGCO’s (as appropriate)
shareholders or stockholders was approved by a vote of at least two-thirds of
the members of the board of directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease for
any reason to constitute a majority of the board of directors of the Seller or
AGCO (as appropriate); or (c) any “Change of Control”, as defined in the AGCO
Credit Facility or any of the Subordinated Debt Documents (as defined in the
AGCO Credit Facility) shall occur to either of the Seller or AGCO; and (2) with
respect to the Purchaser, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
shall cease to own, directly or indirectly, at least fifty percent (50%) of the
voting power of the outstanding equity securities of the Purchaser.
     “Closing Date” means the date of the initial Purchase hereunder.
     “Collection Account” has the meaning assigned to such term in the Support
Agreement.
     “Collection Proceeding” means, with respect to any Obligor, any legal
collection, replevin, injunctive action or similar action initiated or commenced
by the Servicer, the Seller or the Purchaser taken to enforce any obligation
(including, without limitation, any Dealer Receivable) owed by such Obligor to
the Servicer, the Seller or the Purchaser.
     “Collection Rights” has the meaning given to such term in Section 9.09(c).
     “Collections” means, with respect to any Dealer Receivable (including, as
applicable, any Sold Receivable), all collections and other proceeds in respect
of such Dealer Receivable, including, without limitation, all cash, yield,
finance charges or other related amounts accruing in respect thereof and all
cash and other proceeds of Related Security with respect to such Sold
Receivable.
     “Company Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business), (iii) obligations, whether or not assumed, secured
by liens, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) obligations under any
agreement, undertaking or arrangement by which such Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, the obligation or liability
of any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit.
     “Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable, including, without limitation, any related
Dealer Agreement and any related Security Agreement.
     “Credit Limit” has the meaning assigned to such term in the Support
Agreement.



--------------------------------------------------------------------------------



 



- 5 -

     “Cut-off Date” means, with respect to any Purchase Date, the last day of
the month preceding such Purchase Date. For the avoidance of doubt, the
Cut-off-Date with respect to the Initial Purchase shall be November 30, 2009.
     “Dealer” means a Person that has entered into a Dealer Agreement with the
Seller or that is otherwise acquiring Eligible Equipment from the Seller.
     “Dealer Affiliate” means, with respect to any Dealer, any Person
controlling such Dealer. For purposes of this definition, “controlling,” when
used with respect to any Dealer, means the power to direct the management and
policies of such Dealer, directly or indirectly, whether through the ownership
of capital stock or share capital, by contract, or otherwise. Without limiting
the foregoing, a Person shall be deemed to control a Dealer if such other Person
possesses, directly or indirectly, power to vote 25% or more of the capital
stock or share capital (on a fully diluted basis) or its equivalent, having
ordinary voting power for the election of directors, managers, or managing
general partners of such Dealer.
     “Dealer Agreement” means an agreement between the Seller and another Person
that has agreed to act as a dealer for equipment manufactured or distributed by
the Seller, which agreement is (a) substantially in the form of the “Dealer
Sales and Service Agreement” delivered to and accepted by the AGCO IF Committee
on the Closing Date or any substantially similar agreement, howsoever
denominated and (b) incorporates into its terms the Product Terms and Conditions
applicable to the equipment for which the Person who has entered into the
Agreement with the Seller has agreed to act as dealer.
     “Dealer Receivable” means the indebtedness and other obligations owed to
the Seller (without giving effect to any transfer or conveyance hereunder) or in
which the Seller has or may have a security interest or other interest, whether
constituting an account, chattel paper, instrument or intangible, arising in
connection with the sale of farm machinery to a Canadian Dealer pursuant to a
Dealer Agreement or otherwise and includes, without limitation, the obligation
to pay any finance, interest, late payment charges or similar charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction with a Canadian Dealer, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Dealer Receivable separate from a Dealer Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction.
     “Dealer Regulatory Laws” has the meaning given to such term in
Section 2.07.
     “Eligibility Criteria” means, with respect to any Receivable, each of the
following criteria:
     (a) the representations and warranties set forth in Section 4.01(g) and
Section 4.01(h) are true and correct with respect to such Receivable;
     (b) the Obligor of such Receivable is a Dealer and is not an Affiliate of
the Seller;



--------------------------------------------------------------------------------



 



- 6 -

     (c) such Receivable is denominated and payable only in Canadian Dollars in
Canada;
     (d) the Obligor of such Receivable (i) (but not including any guarantor or
surety in respect of such Obligor) if a natural person, is a resident of Canada
or, if a corporation or other business organization, is organized under the laws
of Canada or a Canadian province and has its principal office in Canada; and
(ii) is not a government or a governmental subdivision or agency;
     (e) such Receivable is owed by an Obligor that is an Eligible Dealer,
     (f) such Receivable is evidenced by an invoice and constitutes an
“account,” “intangible”or “chattel paper” within the meaning of paragraph
(ii) of the definition of the UCC;
     (g) such Receivable was generated in the ordinary course of the Seller’s
business from the sale of equipment to the Obligor by the Seller, and not by any
other Person (in whole or in part);
     (h) such Receivable complies in all material respects with, and was
originated in accordance with, (i) all applicable requirements of the AGCO
Credit and Collection Policy, and (ii) the Credit Limit for Sold Receivables
applicable to the related Obligor;
     (i) the outstanding principal balance of such Receivable does not exceed
the purchase price for the related Equipment payable by the Dealer;
     (j) the Outstanding Balance of such Receivable is due and payable in full
upon the Dealer’s sale of the related Equipment;
     (k) such Receivable, together with the Dealer Agreement, the Security
Agreement and each other Contract related thereto, as the case may be, does not
contravene any law, rule or regulation applicable thereto to an extent which
would in any way impair the ability of the Purchaser (or the servicer of the
Sold Receivables) to ultimately collect any and all amounts payable in respect
of such Dealer Receivable;
     (l) unless the Receivable is an Eligible Unsecured Receivable, the security
interest in the Equipment securing payment of such Receivable is a validly
perfected first priority security interest in such Equipment;
     (m) in the case of a Receivable proposed for inclusion in any Subsequent
Purchase, except to the extent disclosed to the Purchaser and the Purchaser has
waived the requirement with respect to such Receivable, such Receivable was
invoiced during the month prior to the applicable Subsequent Purchase Date;
     (n) such Receivable arises from the sale of Eligible Equipment which is
either new or used Eligible Equipment; provided, that Receivables arising from
the sale of used Equipment shall only satisfy this clause (n) so long as the
aggregate Outstanding Balance of all Sold Receivables held by the Purchaser
which arise from the sale of used



--------------------------------------------------------------------------------



 



- 7 -

Equipment does not, on the relevant Purchase Date, exceed 30% of the Maximum
Outstanding Balance;
     (o) such Receivable (i) does not require (or does not contain terms which
require) the Obligor to consent to the transfer, sale or assignment of the
rights and duties of the Seller, (ii) does not arise under any Contract which
contains a confidentiality provision that purports to restrict the ability of
the Purchaser (or its servicer on its behalf) to exercise any of its rights
under this Agreement, including, without limitation, its right to review such
Contract, (iii) was not created and the terms of such Receivable do not and the
transactions contemplated by this Agreement in respect of such Receivable do not
contravene any Privacy Laws, and (iv) does not arise under a Contract which
contains an obligation to pay a specified sum of money, contingent only upon the
sale of goods or the provision of services by the Seller; and
     (p) such Receivable has a stated rate of interest presented in the Dealer
Agreement, the Product Terms and Conditions, the invoice or other Contract which
evidences such Receivable, which interest rate shall be subject to adjustment by
the Purchaser from time to time other than set forth in the Product Terms and
Conditions, and which the Obligor shall be required to pay on the Outstanding
Balance of such Receivable during any period when such Receivable is not within
the interest-free period specified in the applicable Product Terms and
conditions (or any extensions of the interest-free period).
     “Eligible Dealer” means any Dealer other than an Ineligible Dealer. The
Eligible Dealers as of the Closing Date shall be those which have been
determined to be Eligible Dealers by the AGCO IF Committee as of the Closing
Date.
     “Eligible Dealer Secured Receivable” means a Receivable that satisfies the
Eligibility Criteria and such Receivable arises under a Dealer Agreement and is
secured pursuant to security interests granted under the Dealer Agreement or a
Security Agreement which, together with such Dealer Agreement and such
Receivable, is in full force and effect and has not been terminated or modified
without the Purchaser’s advance written consent and constitutes the legal, valid
and binding obligation of the related Obligor in accordance with its terms and
there has not occurred any known claim for offset (other than programs for
bonuses and volume discounts in effect at the time of sale of such Receivable to
the Purchaser on a Purchase Date), counterclaim or other defense or contingency.
     “Eligible Equipment” means Equipment that is financed under a Dealer
Receivable pursuant to the Product Terms and Conditions.
     “Eligible Receivable” means, (a) on the Closing Date, the Receivables
included in the Initial Portfolio and acquired pursuant to the Initial
Portfolio, provided that such Receivables satisfy the Eligibility Criteria, and
(b) at any time after the Closing Date, in connection with any Subsequent
Purchase, a Receivable that is on the Purchase Date for such Receivable (i) an
Eligible Dealer Secured Receivable, (ii) an Eligible Wholesale Secured
Receivable, or (iii) an Eligible Unsecured Receivable.



--------------------------------------------------------------------------------



 



- 8 -

     “Eligible Unsecured Receivable” means a Receivable that satisfies the
Eligibility Criteria and such Receivable arises under an Invoice from the Seller
to an Eligible Dealer who is not a party to a Security Agreement covering the
Equipment subject to such Invoice provided, that Receivables which satisfy the
above criteria may be treated as Eligible Unsecured Receivables so long as the
aggregate Outstanding Balance of all Sold Receivables held by the Purchaser
which are Eligible Unsecured Receivables does not on the relevant Purchase Date
exceed 15% of the Maximum Outstanding Balance.
     “Eligible Wholesale Secured Receivable” means a Receivable that satisfies
the Eligibility Criteria and:
     (a) such Receivable arises under an Invoice from the Seller to an Eligible
Dealer who is not a party to a Dealer Agreement;
     (b) such Receivable is secured pursuant to security interests granted under
a Security Agreement which, together with such Receivable, is in full force and
effect and has not been terminated or modified without the Purchaser’s advance
written consent and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
and there has not occurred any known claim for offset (other than programs for
bonuses and volume discounts in effect at the time of sale of such Receivable to
the Purchaser on a Purchase Date), counterclaim or other defense or contingency;
and
provided, that Receivables which satisfy the above criteria may be treated as
Eligible Wholesale Secured Receivables so long as the aggregate Outstanding
Balance of all Sold Receivables held by the Purchaser which are Eligible
Wholesale Secured Receivables does not on the relevant Purchase Date exceed 10%
of the Maximum Outstanding Balance.
     “Equipment” means, with respect to any Dealer Receivable, the equipment the
sale or financing of which gave rise to such Dealer Receivable.
     “Facility Purchaser Termination Date” has the meaning given to such term in
Section 2.06(a).
     “Facility Seller Termination Date” has the meaning given to such term in
Section 2.06(b).
     “Ineligible Dealer” means, at any time, a Dealer that satisfies any one or
more of the following criteria:
     (a) the AGCO IF Committee has declared such Dealer to be an Ineligible
Dealer for purposes of this Agreement,
     (b) a Bankruptcy Event has occurred and is continuing with respect to such
Dealer or a related Dealer Affiliate,
     (c) on any Purchase Date, the aggregate Outstanding Balance of the Sold
Receivables from such Dealer exceeds, or to the extent that after giving effect
to the Purchase on such Purchase Date the aggregate Outstanding Balance of the
Sold



--------------------------------------------------------------------------------



 



- 9 -

Receivables from such Dealer would exceed, a credit limit established by the
AGCO IF Committee with respect to such Dealer,
     (d) a Collection Proceeding is pending against such Dealer or a related
Dealer Affiliate, and
     (e) the Dealer Agreement of such Dealer has been terminated (for any reason
or for no reason) or a “future termination date” has already been agreed with
such Dealer, or the relationship between such Dealer and the Seller for the
purchase, related sale and after-sale servicing of whole goods machinery items
has otherwise been terminated (for any reason or for no reason).
     “Initial Portfolio” means the Receivables listed on the schedule of
Receivables delivered by the Seller to the Purchaser on the Closing Date (via
excel file labelled “Purchase by Invoice — Canada”) and identified as the
Receivables which will be acquired by the Purchaser in the Initial Purchase
provided the same constitute Eligible Receivables.
     “Initial Purchase” means the purchase and sale of the Initial Portfolio
made on the Closing Date.
     “Interim Servicing Appendix” means the interim servicing provisions in
respect of sold Receivables set out in Schedule VII.
     “Invoice” means an invoice for the sale of Eligible Equipment in a form
approved by the Purchaser.
     “Lock-Box” has the meaning given to such term in the Support Agreement.
     “Material Adverse Effect” means (a) with respect to the Seller, a material
adverse effect on (i) the ability of the Seller to perform its obligations under
the Transaction Documents, (ii) the legality, validity or enforceability of the
Transaction Documents, (iii) the Purchaser’s interest in the Sold Receivables
generally or in any significant portion of the Sold Receivables or Collections
with respect thereto, (iv) the ability of the Purchaser (or its servicer on its
behalf) to enforce and collect Sold Receivables generally (other than by reason
of the Obligor’s inability to pay) or any material portion of the Sold
Receivables and (b) with respect to the Purchaser, a material adverse effect on
(i) the ability of the Purchaser (including, without limitation, in its capacity
as servicer) to perform its obligations under the Transaction Documents,
(ii) the legality, validity or enforceability of the Transaction Documents,
(iii) the Seller’s interest in the Retained Receivables generally or in any
significant portion of the Retained Receivables or Collections with respect
thereto, (iv) the ability of the Seller (or its servicer on its behalf) to
enforce and collect Retained Receivables generally (other than by reason of the
Obligor’s inability to pay) or any material portion of the Retained Receivables.
     “Maximum Outstanding Balance” means Cdn. $250,000,000 (or, in the sole
discretion of the Purchaser, such amount in excess thereof as communicated in
writing by Purchaser to Seller; provided, that, the fact that the Purchaser has
increased the Maximum Outstanding Balance above Cdn. $250,000,000 shall not
preclude the Purchaser from, by written notice to the Seller,



--------------------------------------------------------------------------------



 



- 10 -

thereafter reducing the Maximum Outstanding Balance (provided, that it may not
be reduced below Cdn. $250,000,000.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
     “Obligor” means a Dealer or any other Person obligated to make payments
with respect to any Dealer Receivable, including any guarantor.
     “Outstanding Balance” means, with respect to any Dealer Receivable, the
outstanding principal balance of such Dealer Receivable expressed in Canadian
Dollars plus any accrued interest thereon.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.
     “Potential AGCO Purchase Termination Event” means an event which, with the
passage of time or the giving of notice, or both, would constitute an AGCO
Purchase Termination Event.
     “Preliminary Monthly Receivables Purchase Report” has the meaning given to
such term in Section 2.01(b).
     “Privacy Law” means the Personal Information Protection and electronic
Documents Act (Canada), the Freedom of Information and Protection of Privacy Act
(Ontario) and any comparable law of any other province or territory of Canada.
     “Product Terms and Conditions” means the terms and conditions applicable to
the financing of Equipment delivered to and accepted by the AGCO IF Committee on
the Closing Date, as such terms and conditions may be amended from time to time
in accordance with Section 6.02(e) hereof.
     “Purchase” means the Initial Purchase or a Subsequent Purchase.
     “Purchase Date” means the Closing Date or a Subsequent Purchase Date.
     “Purchase Price” has the meaning set forth in Section 2.03(a).
     “Purchase Suspension Event” has the meaning specified in Section 7.03.
     “Purchase Termination Event” has the meaning set forth in Section 7.01.
     “Purchaser” has the meaning given to such term in the preamble.
     “Quebec Assignment” has the meaning given to such term in Section 5.01(e)
     “Rabobank” has the meaning set forth in the Recitals.



--------------------------------------------------------------------------------



 



- 11 -

     “Receivable” means a Dealer Receivable and the Related Security related
thereto with respect to which the Seller owns one hundred percent (100%) of the
legal and beneficial interest therein.
     “Receivables Purchase Report” means a report, in substantially the form of
Exhibit B hereto, constituting a Preliminary Monthly Receivables Purchase Report
or a Final monthly Receivable Purchase Report.
     “Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
     “Related Security” means, with respect to any Dealer Receivable:
     (a) all of the Seller’s interest in the Equipment or other inventory and
goods (including returned, foreclosed or repossessed inventory or goods) the
financing or sale of which by the Seller gave rise to such Dealer Receivable,
and all insurance contracts with respect thereto,
     (b) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Dealer Receivable,
whether pursuant to the Dealer Agreement related to such Dealer Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Dealer Receivable,
     (c) all guarantees, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Dealer Receivable whether pursuant to the Dealer Agreement related to such
Dealer Receivable or otherwise,
     (d) all service contracts and other agreements associated with such Dealer
Receivable;
     (e) all Records related to such Dealer Receivable;
     (f) the Collection Rights related to such Dealer Receivable;
     (g) all proceeds of any of the foregoing,
provided however that Related Security shall not include the related Dealer
Agreement or Security Agreement.
     “Repurchase Price” has the meaning given to such term in Section 4.01(k).
     “Retained Receivables” has the meaning given to such term in the Support
Agreement.



--------------------------------------------------------------------------------



 



- 12 -

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Securitization RPA” means the receivables purchase agreement dates as of
June 26, 2001 by and among the Seller, Nieuw Amsterdam Receivables Corporation
and Rabobank.
     “Securitization RPA Termination and Receivables Repurchase Agreement” means
the Securitization RPA Termination and Receivables Repurchase Agreement dated as
of the date hereof among the Seller, Nieuw Amsterdam Receivables Corporation and
Rabobank.
     “Security Agreement” means a wholesale security agreement executed by a
Dealer in favor of the Seller pursuant to which such Dealer grants to the Seller
a security interest in Equipment sold to such Dealer by the Seller to secure
Dealer Receivables of such Dealer and all present and future direct or indirect
indebtedness that may be or become owed by such Dealer to the Seller,
substantially in the form of the “Agreement for Wholesale Financing (SECURITY
AGREEMENT”) delivered to and accepted by the AGCO IF Committee on the Closing
Date, or any substantially similar agreement, howsoever denominated.
     “Seller” has the meaning set forth in the preamble.
     “Servicer” means at any time the Person then authorized under this
Agreement or otherwise to service, administer and collect the Sold Receivables
and on the date hereof until the Servicing Transfer Date means AGCO.
     “Servicing Agreement” means the Servicing Agreement of even date hereof for
the Retained Receivables as amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.
     “Servicing Transfer Date” has the meaning set forth in the Recitals.
     “Sold Assets” means, collectively, the Sold Receivables and Collections
with respect thereto.
     “Sold Receivable” means a Receivable that has been sold or otherwise
conveyed to the Purchaser hereunder; provided, however, that on any Purchase
Date, solely for purposes of the representations and warranties set forth in
ARTICLE 4 and Section 5.02 hereof, “Sold Receivables” shall include the
Receivables to be sold or otherwise conveyed on such Purchase Date.
     “SOT Receivable” means a Dealer Receivable for which the proceeds received
upon the sale, loss, damage, destruction or other disposition of the Equipment
securing such Dealer Receivable are not applied to the payment of such Dealer
Receivable.
     “Stock” means, as applied to any Person, any stock, share capital,
partnership interests or other equity of such Person, regardless of class or
designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.



--------------------------------------------------------------------------------



 



- 13 -

     “Stockholders Agreement” means the agreement dated December 27, 2002 among
the Seller, De Lage Landen Finance Inc., and AGCO.
     “Subsequent Portfolio” means the Receivables listed on each Final Monthly
Receivables Purchase Report for each Subsequent Purchase Date and identified as
the Receivables which will be acquired by the Purchaser in the related
Subsequent Purchase.
     “Subsequent Purchase” means the purchase and sale of Receivables made on a
Subsequent Purchase Date.
     “Subsequent Purchase Date” means the second Business Day following the
delivery by the Purchaser to the Seller of a Final Monthly Receivables Purchase
Report from the Seller in accordance with Section 2.01(b) hereof.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
     “Subsidized Interest Payment Amount” has the meaning set forth in the
Calculation Letter.
     “Subsidized Interest Payment Date” means the third Business Day of each
calendar month.
     “Subsidized Interest Payment Period” means the calendar month immediately
preceding the applicable Subsidized Interest Payment Date (or, in the case of
the initial Subsidized Interest Payment Period, the period from date of the
Initial Purchase to the last day of the month preceding the first Subsidized
Interest Payment Date).
     “Support Agreement” means that certain Support Services Agreement of even
date hereof between AGCO and the Purchaser as amended and restated, supplemented
or otherwise modified in accordance with the terms hereof.
     “Termination Date” means the earliest to occur of (i) the Facility
Purchaser Termination Date or the Facility Seller Termination Date, (ii) the
Business Day immediately prior to the occurrence of a Purchase Termination Event
set forth in Section 7.01(c), (iii) the Business Day specified in a written
notice from (A) the Purchaser following the occurrence of any other AGCO
Purchase Termination Event, or (B) the Seller following the occurrence of any
other AGCO Finance Purchase Termination Event, and (iv) the date which is
30 days after the Purchaser’s receipt of written notice from the Seller that it
wishes to terminate the facility evidenced by this Agreement.



--------------------------------------------------------------------------------



 



- 14 -

     “Transaction Documents” means, collectively, this Agreement, the Support
Agreement, the Quebec Assignment, each Assignment, the Calculation Letter and
all other instruments, documents and agreements executed and delivered in
connection herewith and therewith.
     “UCC” means, (i) with respect to any jurisdiction in the United States, the
Uniform Commercial Code as from time to time in effect in such jurisdiction, and
(ii) with respect to any jurisdiction in Canada, the personal property security
legislation applicable in such jurisdiction, including with respect to the
jurisdictions of Canada other than Quebec, the Personal Property Security Act
applicable in such jurisdictions.
     “U.S. Dollars” or “U.S.$” means the lawful currency of the United States of
America.
     “U.S. Receivables Agreement” means the Receivables Purchase Agreement,
dated as of December 22, 2009, among AGCO, as seller and AGCO Finance LLC, as
purchaser, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
     Section 1.02 Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in the Personal Property Security Act of the Province
of Ontario, and not specifically defined herein, are used herein as defined in
such legislation except that any reference herein to “equipment” includes
inventory as defined therein. Except as expressly provided in this Agreement,
all dollar amounts referred to in this Agreement are stated in U.S Dollars.
ARTICLE 2
PURCHASE FACILITY
     Section 2.01 Agreement to Purchase and Sell.
     (a) Initial Purchase on the Closing Date. Subject to the terms of paragraph
(d) below, on the terms and subject to the conditions set forth in this
Agreement and in consideration of the Purchaser’s delivery to the Seller of the
aggregate Purchase Price of the Receivables being sold on such date, the Seller
agrees to sell to the Purchaser on the Closing Date, and the Purchaser agrees to
purchase from the Seller on the Closing Date, without recourse to the Seller
(except as expressly provided under this Agreement), all of the Seller’s right,
title and interest in and to the Receivables included in the Initial Portfolio
(provided the same are Eligible Receivables) to this Agreement, together with
the Related Security and all Collections related to such Receivables since the
Cut-off-Date applicable to the Initial Purchase.
     (b) Subsequent Purchases. Pursuant to the terms of this Agreement, the
Seller shall offer for sale to the Purchaser on each Subsequent Purchase Date
all Eligible Receivables originated by the Seller in the calendar month
preceding such Subsequent Purchase Date. The Seller shall prepare and forward to
the Purchaser, no later than 12:00 noon (Atlanta Time) on the second Business
Day following the end of each calendar month, a Receivables Purchase Report
containing information, accurate as of the last day of the calendar month then
most recently ended, identifying all Eligible Receivables



--------------------------------------------------------------------------------



 



- 15 -

which the Seller originated during the prior calendar month and such other
Eligible Receivables which the Seller proposes to sell to the Purchaser (each
such report, a “Preliminary Monthly Receivables Purchase Report”). No later than
12:00 noon (Atlanta Time) on the second Business Day following the date on which
the Preliminary Monthly Receivables Purchase Report is received, the Purchaser
will prepare and forward to the Seller a Receivables Purchase Report listing
those Eligible Receivables which were included on the Preliminary Monthly
Receivables Purchase Report and which the Purchaser proposes to buy from the
Seller on the applicable Subsequent Purchase Date (each such report, a “Final
Monthly Receivables Purchase Report”). The Purchaser may exclude from the Final
Monthly Receivables Purchase Report any Eligible Receivables listed on the
Preliminary Monthly Receivables Purchase Report which it reasonably determines
do not conform to its purchase standards for Sold Receivables, including, but
not limited to, the AGCO Finance Credit and Collection Policies. Subject to the
terms of paragraph (d) below and Section 2.06(b), as of the applicable
Subsequent Purchase Date, on the terms and subject to the conditions set forth
in this Agreement and in consideration of the Purchaser’s delivery to the Seller
of the aggregate Purchase Price of the Eligible Receivables to be sold on such
Purchase Date, the Seller shall sell, on the applicable Subsequent Purchase
Date, to the Purchaser, and the Purchaser shall purchase, on the applicable
Subsequent Purchase Date, from Seller, without recourse to Seller (except as
expressly provided under this Agreement), all of Seller’s right, title and
interest in and to the Eligible Receivables identified in the applicable Final
Monthly Receivables Purchase Report, together with the Related Security and all
Collections related to such Receivables since the Cut-off Date applicable to
such Subsequent Purchase.
     (c) Upon the consummation of each sale hereunder, the Seller shall have no
interest in the Sold Receivables or in the Collections thereon, and in the event
the Seller suffers a Bankruptcy Event, neither such Sold Receivables nor the
Collections thereon shall be a part of the Seller’s estate or assets. Upon the
sale of each Receivable in accordance with paragraph (a) or (b) above, as
applicable, the Purchaser shall have all rights of ownership relating to such
Sold Receivable. As such, the Purchaser shall have the sole right to assign,
transfer, deliver, hypothecate or deal with the Sold Receivables or retain any
gains or profits created by selling, pledging, encumbering or holding the Sold
Receivables, and shall have the sole risk of and responsibility for losses or
damages created by selling, pledging, encumbering or holding the Sold
Receivables. Likewise, the Seller has no right to any surplus or other profits
received on the Sold Receivables and is not liable for any losses suffered by
the Purchaser on the Sold Receivables (except as expressly provided under this
Agreement). The Purchaser has the sole right to retain for its own benefit all
Collections on the Sold Receivables received after the sale date regardless of
whether such Collections exceed or are less than the Purchase Price it paid to
the Seller for such Sold Receivables.
     (d) Notwithstanding the foregoing or anything to the contrary herein, the
Purchaser will not consider and shall be under no obligation to complete any
Purchase (a) if and to the extent that the aggregate Outstanding Balance of the
Sold Receivables at any one time outstanding, giving effect to such Purchase
would exceed the Maximum Outstanding Balance or (b) during the continuance of a
Purchase Suspension Event.



--------------------------------------------------------------------------------



 



- 16 -

     Section 2.02 Timing of Purchases. On the terms and subject to the
conditions set forth in this Agreement, upon payment by the Purchaser of the
Purchase Price therefor payable pursuant to Section 2.03, all of the Receivables
included in the Initial Portfolio, in the case of the Initial Purchase, or in a
Final Monthly Receivables Purchase Report, in all other cases, together in each
case with the Related Security and Collections for such Receivables that have
been or are received after the closing of the Seller’s business on the Cut-off
Date for such Purchase, automatically shall be deemed to have been sold to the
Purchaser as of the applicable Cut-off Date, without further action by any other
Person.
     Section 2.03 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Purchaser agrees to make payments in
consideration of the Sold Assets in accordance with this Section 2.03.
     (a) Subject to Section 2.01(d) hereof, the Purchaser hereby agrees to pay
the Seller on each Purchase Date a purchase price equal to the aggregate
Outstanding Balance of the Dealer Receivables (in each case, the “Purchase
Price”) then being sold by the Seller as of the close of the Seller’s business
on the Cut-off Date for such Purchase.
     (b) On the date of each Purchase, subject to Section 2.01(d) hereof and
upon satisfaction of the applicable conditions precedent set forth in ARTICLE 5,
the Purchaser shall deposit an amount equal to the relevant Purchase Price in
the Collection Account or such other account indentified by the Seller pursuant
to written wire transfer instructions delivered to the Purchaser with the
applicable Preliminary Monthly Receivables Purchase Report or, in the case of
the Initial Purchase, on the Business Day prior to the Closing Date, in
immediately available funds, no later than 12:00 noon (Atlanta Time).
     Section 2.04 Perfection.
     (a) The Seller authorizes the Purchaser at any time and from time to time,
and appoints the Purchaser as its attorney-in-fact, to act on its behalf, to
record and file, at the Seller’s expense, financing statements (and continuation
statements with respect to such financing statements when applicable) necessary
in the Purchaser’s sole discretion to perfect and to maintain the perfection and
first priority of the Purchaser’s interest in the Sold Assets in accordance with
the UCC.
     (b) The Seller further agrees (and AGCO agrees in its capacity as support
services provider under the Support Agreement), at its own expense, with respect
to the Receivables conveyed by it to the Purchaser hereunder: (a) on or promptly
after each Purchase Date, to indicate on its computer files and/or its physical
files, that such Receivables have been conveyed pursuant to this Agreement and
(b) on the Closing Date and on or promptly after each Subsequent Purchase Date
to execute and deliver to the Purchaser an assignment in substantially the form
of Exhibit B hereto (each, an “Assignment”), to which Assignment shall be
attached a schedule of all Receivables (including for each the account number
and the Outstanding Balance as of the relevant Purchase Date) which are being
conveyed on such date. Each such schedule shall be incorporated by reference
into, and shall become a part of this Agreement.



--------------------------------------------------------------------------------



 



- 17 -

     Section 2.05 Servicing until Servicing Transfer Date. AGCO agrees that it
shall continue servicing the Receivables acquired by the Purchaser hereunder,
for the benefit of and on behalf of the Purchaser, until the Servicing Transfer
Date. AGCO shall perform such servicing obligations on terms consistent with
those included in the Interim Servicing Appendix hereto.
     Section 2.06 Commitment of Purchaser; Termination Date.
     (a) The term of this Agreement shall commence on December 22, 2009 and
continue until the date which is 364 days following the date on which the
Purchaser delivers written notice to the Seller of its intention to terminate
this Agreement (the “Facility Purchaser Termination Date”).
     (b) The Seller may terminate this Agreement at any time upon 90 days prior
written notice to the Purchaser (with the date which is 90 days following the
date of such notice being referred to herein as the “Facility Seller Termination
Date”); provided that the Seller may not deliver such written notice prior to
December 31, 2010.
     Section 2.07 Dealer Agreement. Notwithstanding any other term or condition
of this Agreement or any other Transaction Documents, nothing in this Agreement
or in any of the Transaction Documents shall be construed either to expand,
limit, change or contravene any term or provision of any Dealer Agreement or
applicable state or provincial laws, which govern or regulate the relationship
between any Dealer and the Seller (“Dealer Regulatory Laws”). Without
limitation, as between the Seller and the Purchaser, the Seller retains the sole
authority to grant, renew, terminate, cancel, amend, change or permit assignment
of any Dealer Agreement or any term thereof.
ARTICLE 3
PAYMENTS AND COLLECTIONS
     Section 3.01 Collections Received by the Seller. If at any time on or after
the applicable Cut-off Date the Seller or any of its Affiliates receives any
Collections on Sold Receivables, the Seller shall pay (or cause such Affiliate
to pay) such Collections to the Purchaser in accordance with the Support
Agreement.
     Section 3.02 Credits, Discounts or other Allowances. In the event that the
Seller grants to a Dealer any allowance, rebate, adjustment, discount or other
credit or concession with respect to a Sold Receivable after the Purchase Date
applicable to such Sold Receivable, or extends financing to a Dealer in respect
of any equipment traded-in on Equipment financed by a Sold Receivable, the
Seller shall be deemed for purposes of this Agreement to have received
Collections with respect to such Sold Receivable in the amount equal to such
allowance, rebate, adjustment, discount, financing or other credit or
concession, and shall pay such Collections to the Servicer and, at all times
prior to such payment, such Collections shall be held in trust by the Seller for
the exclusive benefit of the Purchaser to the extent of its interests therein.
     Section 3.03 Payment Requirements. All amounts to be paid or deposited by
the Seller pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 p.m. (Atlanta
Time) on the day when due in immediately



--------------------------------------------------------------------------------



 



- 18 -

available funds, and if not received before 12:00 p.m. (Atlanta Time) shall be
deemed to be received on the next succeeding Business Day. Such amounts shall be
paid to such account as may be specified from time to time by the Purchaser in a
written notice delivered to the Seller. If any amount hereunder shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.
     Section 3.04 Subsidized Interest Payment Amounts. On each Subsidized
Interest Payment Date, the Seller shall pay to the Purchaser (or, if directed by
the Purchaser, to the servicer of the Sold Receivables as designated by the
Purchaser) the Subsidized Interest Payment Amount applicable for the related
Subsidized Interest Payment Period. Such payment shall be made by wire transfer
of immediately available funds to the Purchaser’s account at TD Canada Trust
Bank, 55 King Street West, Toronto, Ontario M1K 1A2 (DOMCATTTOR) No. 5281745
(Bank Code 0004; Transit Code 10202) no later than 4:30p.m. (New York time) on
the applicable Subsidized Interest Payment Date.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties of the Seller. The Seller
hereby represents and warrants to the Purchaser that:
     (a) Corporate Existence and Power. The Seller is a corporation duly
amalgamated, validly existing and in good standing under the laws of
Saskatchewan, is duly qualified to do business and is in good standing as an
extra-provincially registered corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to execute, deliver and perform its obligations under the Transaction Documents
to which it is a party and to carry on its business in each jurisdiction in
which its business is conducted, except where the absence of any such
governmental license, authorization, consent or approval would not have a
Material Adverse Effect.
     (b) Power and Authority; Due Authorization Execution and Delivery. The
Seller’s execution and delivery of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and the Seller’s use of the proceeds of purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each other Transaction Document to which the Seller is a party has been duly
executed and delivered by the Seller.
     (c) No Conflict. The execution and delivery by the Seller of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
articles of amalgamation or bylaws, (ii) any law, rule or regulation applicable
to it the violation or contravention of which would have a Material Adverse
Effect, (iii) any restrictions under any agreement, contract or instrument to
which it is a party or by which it or any of its property is bound the violation
or contravention of which would have a Material Adverse Effect or (iv) any
order, writ, judgment, award, injunction or decree binding on or



--------------------------------------------------------------------------------



 



- 19 -

affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on the assets of the Seller (except as created hereunder) and
no transaction contemplated hereby requires compliance with any bulk sales act
or similar law.
     (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by the Seller of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder other than those which, if not
obtained, would not have a Material Adverse Effect.
     (e) Actions, Suits. There are no actions, suits or proceedings pending, or
to the best of the Seller’s knowledge, threatened, against or affecting the
Seller, or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a Material Adverse Effect. The
Seller is not in default with respect to any order of any court, arbitrator or
governmental body.
     (f) Binding Effect. This Agreement and each other Transaction Document to
which the Seller is a party constitute the legal, valid and binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
     (g) Good Title. Immediately prior to each purchase hereunder, the Seller
shall be the legal and beneficial owner of the Sold Receivables, free and clear
of any Adverse Claim. Prior to the Servicing Transfer Date, there have been duly
filed all financing statements necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Seller’s ownership interest in
each such Sold Receivable prior to its conveyance to the Purchaser.
     (h) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Purchaser (and the Purchaser shall acquire from the
Seller) a valid ownership interest in each Sold Receivable purchased hereunder,
the Related Security and Collections with respect thereto, free and clear of any
Adverse Claim. There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Purchaser’s ownership interest
in the Sold Receivables, the Related Security and the Collections with respect
thereto that was acquired from the Seller.
     (i) Records. The Records relating to all Receivables are held by AGCO on
behalf of the Purchaser (except that the Dealer Agreements are held on behalf of
the Seller) either (i) until the Servicing Transfer date pursuant to the Interim
Servicing



--------------------------------------------------------------------------------



 



- 20 -

Appendix or (ii) following the Servicing Transfer date, pursuant to the Support
Agreement.
     (j) Not a Holding Company or an Investment Company. The Seller is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the United States Public Utility Holding Company Act of
1935, as amended, or any successor statute. The Seller is not an “investment
company” within the meaning of the United States Investment Company Act of 1940,
as amended, or any successor statute.
     (k) Eligible Receivables. Each Receivable included in the Initial Portfolio
or any Subsequent Portfolio is an Eligible Receivable on the relevant Purchase
Date on which it became a Sold Receivable; provided that if any Receivable was
not an Eligible Receivable as contemplated herein the representation and
warranty of the Seller contained herein shall not be regarded as breached if the
Seller purchases such Receivable from the Purchaser (without recourse, warranty
or representation, except as to title (subject to deficiencies in title
transferred by the Seller to the Purchaser)) at a purchase price equal to the
Outstanding Balance of such Receivable (the “Repurchase Price”).
     (l) SOT Receivables. No Receivable included in the Sold Receivables
(i) was, as of the date of the most recent field audit of the Obligor on such
Sold Receivable conducted by AGCO prior to the relevant Purchase Date, a SOT
Receivable or (ii) was, to the knowledge of the Seller or AGCO, a SOT Receivable
on the relevant Purchase Date of such Sold Receivable.
     (m) Accuracy of Information. All information heretofore furnished in
writing by the Seller hereunder or under the Transaction Documents in each case
with respect to Sold Receivables is, and all such information hereafter
furnished in writing by the Seller hereunder or under any Transaction Documents
will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading in any
material respect.
     (n) Compliance with Credit and Collection Policy. The Seller has complied
in all material respects with the AGCO Credit and Collection Policy with regard
to each Receivable included in the Initial Portfolio and the related Contract.
Prior to their inclusion in the Initial Purchase, the related Receivables have
at all times been serviced in all material respects in accordance with the AGCO
Credit and Collection Policy.
     (o) Places of Business. The principal place of business and chief executive
office of the Seller and the offices where it keeps all of its Records are
located at the address(es) listed on Schedule II or such other locations of
which the Purchaser has been notified in accordance with Section 6.02(a) in
jurisdictions where all action required by Section 9.09(a) has been taken and
completed. The Seller’s Canada Revenue Agency Business Number is correctly set
forth on Schedule I.



--------------------------------------------------------------------------------



 



- 21 -

     (p) Accounts. The conditions and requirements set forth in Section 3.02 of
the Support Agreement have been satisfied and duly performed. From the date
hereof until the Account Transfer Date, the Seller shall have no bank accounts
for the receipt and deposit of Collections other than the Collection Account,
and such Collection Account is not, and shall not be, through the Account
Transfer Date, subject to any control agreement (other than a control agreement
to which the Purchaser is a party).
     (q) Compliance with Law. The Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to comply
would not have a Material Adverse Effect.
     Section 4.02 Representations and Warranties of the AGCO. AGCO hereby
represents and warrants to the Purchaser that:
     (a) Corporate Existence and Power. AGCO is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
is duly qualified to do business and is in good standing as a foreign
corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party and to carry on its business in each jurisdiction in which its business is
conducted, except where the absence of any such governmental license,
authorization, consent or approval would not have a Material Adverse Effect.
     (b) Power and Authority; Due Authorization Execution and Delivery. AGCO’s
execution and delivery of this Agreement and each other Transaction Document to
which it is a party, and the performance of its obligations hereunder and
thereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each such other Transaction Document have been duly executed and delivered by
AGCO.
     (c) No Conflict. The execution and delivery by AGCO of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder or thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it the violation or contravention of which would have a
Material Adverse Effect, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is bound
the violation or contravention of which would have a Material Adverse Effect or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, the violation of which would reasonably be
expected to have a Material Adverse Effect, and do not result in the creation or
imposition of any Adverse Claim on the assets of AGCO and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
     (d) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by AGCO of this
Agreement or any other



--------------------------------------------------------------------------------



 



- 22 -

Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder other than those which, if not obtained,
would not have a Material Adverse Effect.
     (e) Binding Effect. This Agreement and each other Transaction Document to
which it is a party constitutes the legal, valid and binding obligations of AGCO
enforceable against AGCO in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
     (f) Duties under Support Agreement. Following the Servicing Transfer Date,
AGCO has performed and discharged, in all material respects, its duties,
obligations, agreement and responsibilities under the Support Agreement except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.
     Section 4.03 Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Seller that:
     (a) Existence and Power. The Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of Saskatchewan, is duly
qualified to do business and is in good standing as an extra-provincially
registered corporation and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party and to carry on its business in each jurisdiction in which
its business is conducted, except where the absence of any such governmental
license, authorization, consent or approval would not have a Material Adverse
Effect.
     (b) Power and Authority; Due Authorization Execution and Delivery. The
Purchaser’s execution and delivery of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder, are within its corporate powers and authority and have
been duly authorized by all necessary corporate action on its part. This
Agreement and each other Transaction Document to which the Purchaser is a party
have been duly executed and delivered by the Purchaser.
     (c) No Conflict. The execution and delivery by the Purchaser of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its articles of incorporation or bylaws, (ii) any law, rule or
regulation applicable to it the violation or contravention of which would have a
Material Adverse Effect, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is bound
the violation or contravention of which would have a Material Adverse Effect or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, the violation of which would reasonably be



--------------------------------------------------------------------------------



 



- 23 -

expected to have a material adverse effect on the financial condition of the
Purchaser or on the ability of the Purchaser to perform its obligations under
the Transaction Documents to which it is a party.
     (d) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by the Purchaser
of this Agreement and each other Transaction Document to which it is a party and
the performance of its obligations hereunder and thereunder other than those
which, if not obtained, would not have a Material Adverse Effect.
     (e) Binding Effect. This Agreement and each other Transaction Document to
which the Purchaser is a party constitute the legal, valid and binding
obligations of the Purchaser enforceable against the Purchaser in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
     (f) Actions, Suits. There are no actions, suits or proceedings pending, or
to the best of Purchaser’s knowledge, threatened, against or affecting
Purchaser, or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a Material Adverse Effect.
Purchaser is not in default with respect to any order of any court, arbitrator
or governmental body.
     (g) Compliance with Law. The Purchaser has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to comply
would not have a Material Adverse Effect.
ARTICLE 5
CONDITIONS OF PURCHASES
     Section 5.01 Conditions Precedent to Initial Purchase. The Initial Purchase
is subject to the conditions precedent that:
     (a) the Purchaser and the Seller shall have received on or before the
Closing Date the documents listed on Schedule III, and that the other conditions
and payments referenced on Schedule III shall have been satisfied and made on or
before such date;
     (b) the Securitization RPA Termination and Receivables Repurchase Agreement
has been executed by the parties to the Securitization RPA and 100% of the
Receivables shall be owned by the Seller;
     (c) the Support Agreement has been executed by each of the parties thereto;
     (d) the Servicing Agreement has been executed by each of the parties
thereto;



--------------------------------------------------------------------------------



 



- 24 -

     (e) the Seller shall have executed and delivered to the Purchaser on or
before the Closing Date the Quebec law assignment in respect of all Quebec
Receivables (as such term is defined therein) on or after the Closing date, in
the form set out in Exhibit F (the “Quebec Assignment”);
     (f) the 2005 RPA Termination Agreement has been executed by the parties to
the 2005 RPA;
     (g) the Calculation Letter has been executed by the Seller and the
Purchaser; and
     (h) the Purchaser shall have received opinions of McDougall Gauley LLP and
Fraser Milner Casgrain LLP, in a form reasonably acceptable to the Purchaser, as
to corporate matters with respect to the Seller, and as to true sale, security
interest and perfection matters.
     Section 5.02 Conditions Precedent to All Purchases. Each Purchase
(including each Subsequent Purchase) shall be subject to the further conditions
precedent that (a) in the case of each such Subsequent Purchase, the Seller
shall have delivered to the Purchaser at least one (1) Business Day prior to the
date of such Purchase a Preliminary Monthly Receivables Purchase Report, and the
Purchaser shall have delivered to the Seller prior to the date of such Purchase
a Final Monthly Receivables Purchase Report, in each case, as and when due under
Section 2.01(b) and (b) on the date of each such Purchase, the following
statements shall be true (and acceptance of the proceeds of such Purchase shall
be deemed a representation and warranty by the Seller that such statements are
then true):
     (a) the representations and warranties set forth in Section 4.01 with
respect to the Seller and in Section 4.02 with respect to AGCO are true and
correct in all material respects on and as of the date of such Purchase as
though made on and as of such date (except to the extent any such representation
and warranty specifically relates to a prior date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such prior date);
     (b) no event has occurred and is continuing, or would result from such
Purchase, that will constitute a Purchase Termination Event, and no event has
occurred and is continuing, or would result from such Purchase, that would
constitute a Potential Purchase Termination Event or a Purchase Suspension
Event;
     (c) immediately prior to and after giving effect to such Purchase, the
Outstanding Balance of the Sold Receivables shall not exceed the Maximum
Outstanding Balance; and
     (d) the Termination Date shall not have occurred.



--------------------------------------------------------------------------------



 



- 25 -

ARTICLE 6
COVENANTS
     Section 6.01 Affirmative Covenants. Until the date on which this Agreement
terminates in accordance with its terms:
     (a) Notices by the Seller. The Seller will, unless otherwise stated,
promptly upon learning of the occurrence thereof, provide to the Purchaser
notice of the following events, which notice, in the case of clause (iii), will
include a description of the relevant events and the steps, if any, being taken
with respect thereto:

  (i)   AGCO Purchase Termination Events or Potential AGCO Purchase Termination
Events. The occurrence of each AGCO Purchase Termination Event and each
Potential AGCO Purchase Termination Event, given in a statement of an Authorized
Officer of the Seller.     (ii)   Judgment and Proceedings. (A) The entry of any
judgment or decree against the Seller involving more than US $50,000,000; or
(B) the institution of any class action litigation (other than a securities
class action) against the Seller.     (iii)   Material Adverse Effect. The
occurrence of any event or condition that, has, or would reasonably be expected
to have, a Material Adverse Effect.     (iv)   Change in AGCO Credit and
Collection Policy. Within ten (10) days following the effectiveness of any
material change in or amendment to the AGCO Credit and Collection Policy, a
notice describing in reasonable detail such change or amendment.

     (b) Notices by the Purchaser. The Purchaser will, unless otherwise stated,
promptly upon learning of the occurrence thereof, provide to the Seller notice
of the occurrence of each AGCO Finance Purchase Termination Event, given in a
statement of an Authorized Officer of the Purchaser.
     (c) Performance and Enforcement of Receivables. Upon Purchaser’s request,
the Seller will give Purchaser reasonable assistance in enforcing the rights of
Purchaser arising under the Receivables, but the Purchaser will reimburse the
Seller on demand (with supporting documentation) for actual and reasonable costs
and expenses incurred by the Seller in rendering such assistance in accordance
with the terms of the Support Agreement.
     (d) Further Assurances. The Seller shall cause to be promptly and duly
taken, executed, acknowledged, delivered and filed (if required) all such
further acts, documents and assurances as the Purchaser from time to time may
reasonably request in order to carry out more effectively the intent and
purposes of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby.



--------------------------------------------------------------------------------



 



- 26 -

     (e) Compliance with Laws and Preservation of Corporate Existence. The
Seller will comply in all material respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to comply would not be reasonably
likely to have a Material Adverse Effect. The Seller will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation or amalgamation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where its failure to be so qualified and in good standing
could not reasonably be expected to have a Material Adverse Effect.
     (f) Access to Records. To the extent not available to the Purchaser under
the Support Agreement, the Seller will furnish to the Purchaser from time to
time such Records with respect to the Sold Receivables as Purchaser may
reasonably request. The Seller will, from time to time during regular business
hours as requested by Purchaser upon reasonable notice and at the sole cost of
the Purchaser, permit Purchaser, or its agents or representatives, (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of the Seller (to the extent not available to the Purchaser
under the Support Agreement) relating to the Sold Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of the Seller for the purpose of examining such
materials described in clause (i) above.
     (g) Keeping and Marking of Records and Books. The Seller will (i) on or
prior to the date hereof with respect to the Initial Purchase and promptly after
each Subsequent Purchase, mark its master data processing records and other
books and records relating to the Sold Receivables relating to the relevant
Purchase with a legend describing the Purchaser’s interest in the Sold
Receivables, (ii) mark each invoice for a Sold Receivable constituting chattel
paper under the UCC to reflect the ownership by the Purchaser of the Sold
Receivable and (iii) upon the request of Purchaser, deliver to it (or to the
Servicer of the Sold Receivables) all Contracts (including, without limitation,
all multiple originals of any such Contract other than the Dealer Agreement and
Security Agreement, for which copies will instead be provided) relating to the
Sold Receivables.
     (h) Compliance with Contracts and AGCO Finance Credit and Collection
Policies. The Seller will timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables.
     (i) Ownership. Prior to the Servicing Transfer Date, and subject to and in
accordance with Section 9.09 following such date, the Seller shall take all
necessary action to vest legal and equitable title to the Sold Receivables, the
Related Security and the related Collections irrevocably in the Purchaser, free
and clear of any Adverse Claims other than Adverse Claims in favor of the
Purchaser (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Purchaser’s
interest in such Sold Receivables and the related Collections and such other



--------------------------------------------------------------------------------



 



- 27 -

action to perfect, protect or more fully evidence the interest of the Purchaser
as the Purchaser (or any servicer of the Sold Receivables) may reasonably
request.
     (j) Repurchase Covenant. Within twenty (20) days of the earlier of either
discovery by, or notice to, the Seller of any breach of a representation or
warranty or covenant of the Seller which materially and adversely affects the
value or enforceability of any one or more of the Sold Receivables or the
interest of the Purchaser therein (or which materially and adversely affects the
value or enforceability of the applicable Sold Receivable or the interest of the
Purchaser in the case of an individual Sold Receivable), the Seller shall use
its best efforts promptly to cure such breach in all material respects and, if
such breach cannot be cured within such twenty (20) day period, the Seller
shall, at the Purchaser’s option, promptly (no later than two (2) Business Days
after the exercise by the Purchaser of such option) repurchase such Sold
Receivable at the Repurchase Price without recourse, representation or warranty
except as to title (subject to deficiencies in title transferred by the Seller
to the Purchaser).
     Section 6.02 Negative Covenants of the Seller. Until the date on which this
Agreement terminates in accordance with its terms:
     (a) Change of Name or Jurisdiction of Formation. The Seller will not change
its name, jurisdiction of incorporation or amalgamation or its chief executive
office unless it shall have given the Purchaser at least thirty (30) days’ prior
written notice thereto.
     (b) Change in Payment Instructions to Obligors. The Seller will not make
any change in the instructions to Obligors regarding payments to be made in
respect of Sold Receivables except to the extent requested by the Purchaser.
     (c) Modifications to Sold Receivables. The Seller will not extend, amend or
otherwise modify (or offer to extend, amend or otherwise modify) the terms of
any Receivable or Contract related thereto unless (i) the Purchaser has provided
written authorization and approval for such action or (ii) such action is of the
type deemed acceptable by the AGCO IF Committee as of the Closing Date (and from
time to time thereafter).
     (d) Negative Pledge. Except to the extent consented to in writing by the
Purchaser, the Seller shall not sell, assign (by operation of law or otherwise),
pledge, hypothecate, transfer or convey or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable, Related Security or Collection, or any Contract
under which any Receivable arises, or any Lock-Box or Collection Account, or
assign any right to receive income with respect thereto (other than in favor of
the Purchaser as provided for herein), and the Seller shall defend the right,
title and interest of the Purchaser in, to and under any of the foregoing
property, against all claims of third parties claiming through or under the
Seller.



--------------------------------------------------------------------------------



 



- 28 -

     (e) Product Terms and Conditions. At least ten (10) days prior to the
effectiveness of any change or amendment to any Product Terms and Conditions,
the Seller shall provide written notice to the Purchaser describing in
reasonable detail such change or amendment with a copy of such revised Product
Terms and Conditions.
ARTICLE 7
PURCHASE TERMINATION EVENTS
     Section 7.01 Purchase Termination Events. The occurrence of any one or more
of the following events shall constitute a “Purchase Termination Event”:
     (a) The Seller or AGCO shall fail to perform or observe any term, covenant
or agreement hereunder or under any other Transaction Document and such failure
shall continue for (i) except with respect to Section 3.03, twenty (20) Business
Days or (ii) in the case of Section 3.03, two (2) Business Days, in each case
after the earlier of (A) the date on which the Seller obtains knowledge thereof
and (ii) the date on which written notice thereof is given to the Seller or
AGCO, as the case may be, by the Purchaser;
     (b) Any representation, warranty, certification or statement made by the
Seller or AGCO in this Agreement or any other Transaction Document shall prove
to have been incorrect in any material respect (or in any respect if such
representation, warranty, certification or statement is already qualified by
materiality) when made or deemed made and either (i) the failure of such
representation, warranty, certification or statement to be true and correct
shall have a Material Adverse Effect or (ii) such representation, warranty,
certification or statement shall continue to be incorrect for twenty
(20) Business Days after notice thereof provided, however, that the breach of
any representation and warranty of the Seller made with respect to any Sold
Receivable shall not be a Purchase Termination Event if the Seller purchases
such Sold Receivables from the Purchaser (without recourse, warranty or
representation, except as to title (subject to deficiencies in title transferred
by the Seller to the Purchaser)) at the Repurchase Price;
     (c) A Bankruptcy Event shall occur with respect to the Seller or the
Purchaser;
     (d) The Seller shall be required to register as an “investment company” by
the provisions of the Investment Company Act of 1940, as amended;
     (e) An “AGCO Purchase Termination Event” shall occur under, and as such
term is defined in, the U.S. Receivables Agreement.
     (f) Either (i) the occurrence of an “Event of Default” under, and as such
term is defined in, the AGCO Credit Facility or the occurrence of a similar
event under any other material agreements in respect of Company Indebtedness in
excess of US$100,000,000 under which AGCO or the Seller is the obligor (or a
guarantor), in each case the effect of which is to cause such Company
Indebtedness of AGCO or the Seller, to become due in full prior to its stated
maturity and to cause the lenders thereunder to terminate all commitments to
extend credit thereunder; or



--------------------------------------------------------------------------------



 



- 29 -

     (g) The occurrence of any of the following with respect to the Purchaser
under the Stockholders Agreement:
     (i) a “Mandatory Sale Condition” (as defined therein); or
     (ii) the issue of an “Offer Notice” (as defined therein) by AGCO.
     (h) The Account Transfer Date has not occurred on or prior to April 30,
2010;
     (i) The occurrence of a Change of Control with respect to the Seller or
AGCO;
     (j) The occurrence of a Change of Control with respect to the Purchaser;
     (k) The Purchaser shall fail to perform or observe any term, covenant or
agreement hereunder or under any other Transaction Document and such failure
shall continue for twenty (20) Business Days after the earlier of (A) the date
on which the Purchaser obtains knowledge thereof and (B) the date on which
written notice thereof is given to the Purchaser by the Seller; or
     (l) Any representation, warranty, certification or statement made by AGCO
Finance in this Agreement or any other Transaction Document shall prove to have
been incorrect in any material respect (or in any respect, if such
representation, warranty, certification or statement is already qualified by
materiality) when made or deemed made and either (i) the failure of such
representation, warranty, certification or statement to be true and correct
shall have a Material Adverse Effect or (ii) such representation, warranty,
certification or statement shall continue to be incorrect for twenty
(20) Business Days after notice thereof.
     Section 7.02 Remedies for Purchase Termination Event. Upon the occurrence
and during the continuation of a Purchase Termination Event described in clauses
(a), (b), (d), (e), (f), (g), (h) or (i) (each, an “AGCO Purchase Termination
Event”), the Purchaser may, by notice to the Seller, declare the Termination
Date to have occurred, whereupon the Termination Date shall forthwith occur,
without demand, protest or other further notice of any kind, all of which are
hereby expressly waived by the Seller and AGCO. Upon the occurrence of a
Purchase Termination Event described in Section 7.01(c) or of an actual or
deemed entry of an order for relief with respect to the Seller or the Purchaser
as the case may be, under the Bankruptcy and Insolvency Act (Canada) or any
other applicable bankruptcy or insolvency legislation, the Termination Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Seller, the Purchaser and AGCO,
as the case may be. Upon the occurrence and during the continuation of a
Purchase Termination Event described in clauses (j), (k) or (l) (each, an “AGCO
Finance Purchase Termination Event”), the Seller may, by notice to the
Purchaser, declare the Termination Date to have occurred, whereupon the
Termination Date shall forthwith occur, without demand, protest or other further
notice of any kind, all of which are hereby expressly waived by the Purchaser.



--------------------------------------------------------------------------------



 



- 30 -

     Section 7.03 Purchase Suspension Events. The occurrence of any one or more
of the following events shall constitute a “Purchase Suspension Event”:
     (a) The occurrence and continuation of an AGCO Purchase Termination Event
described in clause (a) of Section 7.01 (i) without regard to any cure or grace
periods described therein and (ii) prior to the declaration of a Termination
Date by the Purchaser;
     (b) An AGCO Purchase Termination Event other than the one described in
Section 7.01(a) has occurred and is continuing prior to the declaration of a
Termination Date by the Purchaser or the automatic occurrence of the Termination
Date;
     (c) A “Purchase Suspension Event” shall occur under, and as such term is
defined in, the US Receivables Agreement.
     Section 7.04 Remedies for Purchase Suspension Event. Upon the occurrence
and during the continuation of a Purchase Suspension Event, the Purchaser may at
its sole option and at any time decline to purchase Receivables from the Seller
hereunder regardless of whether or not such Receivables are Eligible
Receivables.
ARTICLE 8
INDEMNIFICATION
     Section 8.01 Indemnities.
     (a) Without limiting any other rights that the Purchaser may have hereunder
or under applicable law, the Seller hereby agrees to indemnify the Purchaser and
its assigns, officers, directors, agents and employees from and against any and
all damages, losses, claims, taxes, liabilities, costs, expenses and for all
other amounts payable, including reasonable attorneys’ fees (which attorneys may
be employees of the Purchaser) and disbursements awarded against or incurred by
any of them arising out of or as a result of a breach of the Seller’s
representations, warranties or covenants contained in the Transaction Documents
to which the Seller is a party.
     (b) Without limiting any other rights that the Purchaser or the Seller may
have hereunder or under applicable law, AGCO hereby agrees to indemnify the
Seller, the Purchaser and their respective assigns, officers, directors, agents
and employees from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the Purchaser or
the Seller) and disbursements awarded against or incurred by any of them arising
out of or as a result of a breach of the AGCO’s representations, warranties or
covenants contained in Transaction Documents to which AGCO is a party.
     (c) Without limiting any other rights that the Seller may have hereunder or
under applicable law, the Purchaser hereby agrees to indemnify the Seller and
its respective assigns, officers, directors, agents and employees from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts



--------------------------------------------------------------------------------



 



- 31 -

payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Seller) and disbursements awarded against or incurred by any of them
arising out of or as a result of a breach of the Purchaser’s representations,
warranties or covenants contained in Transaction Documents to which the
Purchaser is a party.
     Section 8.02 Responsibilities of the Seller. Anything herein to the
contrary notwithstanding, the Purchaser’s exercise of its rights hereunder or
under any Transaction Document shall not release the Seller from any of its
duties or obligations to perform any obligations of Seller or any of its
Affiliates with respect to any Sold Receivables or under the related Contracts.
The Purchaser shall have no obligation with respect to any Sold Receivables or
under the related Contracts.
ARTICLE 9
MISCELLANEOUS
     Section 9.01 Waivers and Amendments.
     (a) No failure or delay on the part of the Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
     (b) No provision of this Agreement may be amended, supplemented, modified
or waived except in a writing executed by the Seller, AGCO and the Purchaser.
     Section 9.02 Notices. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including bank wire,
telecopy or electronic transmission or similar writing) and shall be given to
the other parties hereto at their respective addresses or telecopy numbers set
forth on the signature pages hereof or at such other address or telecopy number
as such Person may hereafter specify for the purpose of notice to each of the
other parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy or electronic transmission or similar writing, upon the
receipt thereof, (ii) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 9.02. Notwithstanding the foregoing, for purposes of providing the
written notices described in Section 6.02(e), such notices shall be deemed to
have been provided in accordance with this Section 9.02 if such notices are
delivered via e-mail, with receipt acknowledged, to each member of the AGCO IF
Committee designated by (i) AGCO Finance LLC, in the case of notices from the
Seller and (ii) AGCO, in the case of notices from the Purchaser.
     Section 9.03 Assignments and Participations. Neither the Seller nor the
Purchaser shall have the right to assign its rights or obligations under this
Agreement and the Quebec Assignment; provided, however, that nothing contain
herein shall be deemed or construed to



--------------------------------------------------------------------------------



 



- 32 -

limit, restrict, prohibit or otherwise impair in any way the right of the
Purchaser to sell, transfer, encumber or otherwise dispose of the Sold Assets
and the Seller agrees that the Purchaser may assign to any transferee of the
Sold Assets the representations, warranties and covenants made by the Seller
under this Agreement for the benefit of the Purchaser.
     Section 9.04 Confidentiality.
     (a) Each of the Seller, AGCO and the Purchaser shall maintain and shall
cause each of its employees, directors and officers to maintain the
confidentiality of this Agreement and the other confidential proprietary
information with respect to the Purchaser, the Seller and AGCO and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
the Seller and the Purchaser and their respective officers, directors and
employees may disclose such information (i) to AGCO and its respective officers,
directors and employees; (ii) to such Person’s officers, directors (including
the independent director of the Seller and any company that employs such
independent director) and external accountants and attorneys; or (iii) to any
rating agency; provided each such Person is informed of the confidential nature
of such information and, in the case of a Person described in clauses (i) and
(ii), agrees to maintain the confidentiality of such information on the terms
and conditions set forth in this Section 9.04(a). In addition, the Seller, AGCO
and the Purchaser may disclose any such information pursuant to any law, rule,
regulation, direction, request, requirement or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
     (b) Anything herein to the contrary notwithstanding, the Seller hereby
consents to the disclosure of any nonpublic information with respect to it
(i) by the Purchaser to any of its funding sources or Affiliates; or (ii) by the
Purchaser to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing; provided each such Person is informed of the
confidential nature of such information and agrees to maintain the
confidentiality of such information on the terms and conditions set forth in
this Section 9.04 or (iii) by the Purchaser to its certified public accounting
firm; or (iv) by Purchaser to any governmental or regulatory authority having
jurisdiction over it or its Affiliates. In addition, the Purchaser may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request, requirement or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law). For
the purposes of this Section 9.04, the information included in the Calculation
Letter is deemed to be confidential proprietary information of the Purchaser and
the Seller.
     Section 9.05 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of a party hereunder,
no claim may be made by any Person party to this Agreement against any other
Person party to this Agreement, or such other Person’s Affiliates, directors,
officers, managers, employees or attorneys for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Person



--------------------------------------------------------------------------------



 



- 33 -

party hereto hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
     Section 9.06 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE PROVINCE OF ONTARIO. EACH OF THE PARTIES HERETO HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEW
YORK, NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
     Section 9.07 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR, RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 9.08 Integration; Binding Effect; Survival of Terms.
     (a) This Agreement, the other Transaction Documents and the US Receivables
Agreement contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
     (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms.
     Section 9.09 Protection of Ownership Interests of the Purchaser;
Collection.
     (a) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or that the Purchaser may reasonably request, to
perfect, protect or more fully evidence the sale of the Sold Receivables, or to
enable the Purchaser (or any servicer of the Sold Receivables) to exercise and
enforce the Purchaser’s rights and remedies hereunder.
     (b) If the Seller fails to perform any of its obligations hereunder, the
Purchaser (or any servicer of the Sold Receivables) may (but shall not be
required to) perform, or cause performance of, such obligation, and such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by the Seller as provided in ARTICLE 8. The Seller irrevocably authorizes the
Purchaser (or any Servicer of the



--------------------------------------------------------------------------------



 



- 34 -

Sold Receivables) at any time and from time to time in the sole discretion of
such Person, and appoints such Person as its attorney-in-fact, to act on its
behalf (i) to execute on behalf of the Seller as debtor and to file financing
statements necessary in the Purchaser’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Purchaser in the
Sold Receivables and (ii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Sold
Receivables as a financing statement in such offices as the Purchaser in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchaser in the Sold
Receivables. This appointment is coupled with an interest and is irrevocable.
     (c) The Seller shall execute, at the written request of the Purchaser
(provided that the Purchaser may take such action itself pursuant to the
following sentence), and furnish to the Purchaser such documents provided to
Seller as are necessary or appropriate to enable the Purchaser (or a Servicer of
the Sold Receivables on its behalf) to initiate Collection Proceedings or other
proceedings, as and when the Purchaser (or the Servicer) deems appropriate, and
to collect and/or enforce the obligations of an Obligor under a Sold Receivable
(the “Collection Rights”). Seller hereby grants to the Purchaser, and this
Agreement shall constitute, a power of attorney to carry out the foregoing. An
authorized officer of the Seller shall promptly upon request by the Purchaser
execute a separate power of attorney, substantially in the form attached as
Exhibit D hereto (with such changes, if any, required for the power of attorney
to be effective in any particular jurisdiction), in favor of the Purchaser (or a
servicer of the Sold Receivables) for the purposes described herein.
     Section 9.10 Accounting. Neither the Seller nor the Purchaser will account
for or treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as a sale of its interest in
Receivables by the Seller to the Purchaser.
     Section 9.11 Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by the different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 9.12 Sale Characterization; Grant of Security Interest.
     (a) It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the Purchaser with the full benefits of ownership of the
Sold Assets. Except as specifically provided in this Agreement, each sale of
Sold Assets hereunder is made without recourse to the Seller; provided, however,
that (i) the Seller shall be liable to the



--------------------------------------------------------------------------------



 



- 35 -

Purchaser for all representations, warranties and covenants made by the Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by the Purchaser or any assignee
thereof of any obligation of the Seller or any other Person arising in
connection with the Sold Assets or any other obligations of the Seller or any
other Person.
     (b) This Agreement shall constitute a security agreement under the UCC with
respect to the Collection Accounts (until the Account Transfer Date) and, to
that end, the Seller hereby grants to the Purchaser, in order to secure the
payment of all present and future Company Indebtedness and obligations of the
Seller to the Purchaser with respect to the Sold Receivables outstanding from
time to time, a valid security interest in all of the Seller’s right, title and
interest in, to and under each Collection Account, and all amounts credited
thereto from time to time with respect to Sold Receivables.
     Section 9.13 Paramountcy. In the event of any conflict or inconsistency
between the terms of this Agreement and the terms of any Transaction Documents,
the Parties agree that the provisions of this Agreement shall prevail to the
extent of such conflict or inconsistency. Without limiting the generality of the
foregoing, promptly following the request of the Seller at any time, the
Purchaser shall reconvey to the Seller by way of assignment, any Quebec
Receivables (as such expression is defined in the Quebec Assignment) conveyed to
the Purchaser pursuant to the Quebec Assignment not intended by the Parties to
be conveyed hereunder by the Seller to the Purchaser. Any such reconveyance by
the Purchaser to the Seller shall be effected without any representation or
warranty (express, implied, legal, statutory or otherwise) except for the
Purchaser’s warranty that the reconveyed assets are not subject to any hypothec,
lien, charge, security interest, ownership interest or encumbrance created by
the Purchaser. The Parties hereby undertake to promptly execute and deliver all
instruments and documents and take all other actions that may be reasonably
necessary or advisable in order to give effect to such reconveyance, and to
render same opposable to third Persons. The Purchaser furthermore agrees to
remit promptly to the Seller any and all Collections received on account of any
Quebec Receivables (as such expression is defined in the Quebec Assignment)
conveyed to the Purchaser pursuant to the Quebec Assignment not intended by the
Parties to be conveyed hereunder by the Seller to the Purchaser.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 



 

[SIGNATURE PAGE TO THE RECEIVABLES PURCHASE AGREEMENT]

                  “SELLER”    
 
                AGCO CANADA, LTD.    
 
           
 
  By:   /s/ David Williams
 
     
 
Name: David Williams    
 
      Title: President             AGCO Canada, Ltd.         c/o AGCO
Corporation         4205 River Green Parkway         Duluth, GA 30096-2568      
  Attention: David Williams         Fax: (770) 813-6143         Attention: Debra
Kuper         Fax: (770) 813-6599    



--------------------------------------------------------------------------------



 



 

[SIGNATURE PAGE TO THE RECEIVABLES PURCHASE AGREEMENT]

                  “PURCHASER”    
 
                AGCO FINANCE CANADA, LTD.    
 
           
 
  By:   /s/ Amy V. Hester
 
     
 
   
 
      Name: Amy Ventling Hester    
 
      Title:   Vice President    
 
                AGCO Finance Canada, Ltd.         c/o AGCO Finance LLC        
4205 River Green Parkway         Duluth, GA 30096-2568         Attention: Amy
Ventling Hester         Fax: (770) 813-6032    
 
                Copy to:    
 
                AGCO Finance Canada, Ltd.         c/o AGCO Finance LLC        
8001 Birchwood Court         P.O. Box 2000         Johnston, Iowa 50131-0020    
    Attention: Mac Braun         Fax: (515) 334-5811    



--------------------------------------------------------------------------------



 



 

[SIGNATURE PAGE TO THE RECEIVABLES PURCHASE AGREEMENT]

                  “SERVICER”    
 
                AGCO CORPORATION    
 
           
 
  By:   /s/ Andrew H. Beck
 
     
 
Andrew Beck    
 
      Senior Vice President — Chief    
 
      Financial Officer    
 
                AGCO Corporation         4205 River Green Parkway        
Duluth, GA 30096-2568         Attention: David Williams         Fax:
(770) 813-6143         Attention: Debra Kuper         Fax: (770) 813-6599    

 